DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because, in paragraph [0001], U.S. Patent No. 10,737,077 is not cited as being issued from U.S. Application Serial No. 15/715,249.  
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragan et al. (5,085,249).  Dragan et al. disclose, at least in figures 1-3 and col. 2, line 36 to col. 3, line 46; an inflation device for selectively inflating a balloon of a surgical instrument, the device comprising: a syringe (14) including a plunger (12) slidably disposed within a barrel; a connector (24) for fluidly connecting an outlet of the syringe with a surgical instrument balloon (20) to establish a closed inflation system between the syringe and an interior of the balloon; a mechanical pressure indicator (18) associated with the syringe and configured to indicate when the inflation system pressure has reached a first predetermined level (according to col. 3, lines 40-46); a relief port (16) associated with the mechanical pressure indicator and configured to relieve a pressure of the inflation system when the system at least reaches the first predetermined level ; and a cover (30 or combination of 30 and 28) that is assembled to the connector, the barrel of the syringe, and the mechanical pressure indicator; wherein fluid in the inflation system is expelled to within the cover (i.e., within relief chamber 80 and under cover 30 or the combination of 30 and 28) from the relief port when a pressure in the inflation system is raised above the first predetermined level, wherein the relief port extends fully between and interior surface (of 44) and an exterior surface of a housing (exterior surface of 18)) of the mechanical pressure indicator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Dragan et al. (5,085,249) in view of Goodin et al. (4,723,938).  Dragan et al. disclose the invention substantially as claimed, wherein the mechanical pressure indicator includes a housing defining a cavity (adjacent to element 16 and below element 18, as shown in fig. 1).  However, Dragan et al. do not explicitly disclose that an indicator body is slidably disposed within the cavity, wherein the cavity is divided into a first portion and a second portion by a seal on the indicator body, wherein the first portion is fluidly open to the connector at a fluid port, and wherein the seal is biased toward a first end of the housing with a biasing mechanism.  Goodin et al. teach, at least in figures 1 and 2 and col. 3, lines 34-38; indicator body (22) slidably disposed (via a screw thread) within a cavity (proximal of 24), and wherein the cavity is divided into a first portion (below 22) and a second portion (within 22) by a seal (at the screw thread) on the indicator body, wherein the first portion is fluidly open to a connector (24) at a fluid port, and wherein the seal is biased toward a first end of the housing with a biasing mechanism (the screw thread).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Goodin et al., to modify the device of Dragan et al., so that an indicator body is slidably disposed within the cavity, wherein the cavity is divided into a first portion and a second portion by a seal on the indicator body, wherein the first portion is fluidly open to the connector at a fluid port, and wherein the seal is biased toward a first end of the housing with a biasing mechanism.  Such modifications would allow a sealed connection and fluid communication with the syringe and a surgical instrument balloon.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Dragan et al. (5,085,249).  Dragan et al. disclose the invention substantially as claimed, but do not explicitly disclose that the first predetermined level is not less than 8.0 ATM, or that the relief port is positioned approximately 1.5 inches from a terminal end of the mechanical pressure indicator. Nevertheless, Dragan et al. disclose, in col. 3, lines 40-46, that the first predetermined level may be a “predetermined safety limit” or that a “predetermined pressure is obtained.”  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a first predetermined level as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable range (e.g., of the first predetermined level of pressure) involves only routine skill in the art. In re Aller.  
	With respect to the positioning of the relief port with respect to a terminal end of the mechanical pressure indicator, it would have been a matter of obvious design choice to dimension components of the device as desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses an inflation device for selectively inflating a balloon of a surgical instrument, the device comprising, inter alia: a syringe including a plunger slidably disposed within a barrel; a connector for fluidly connecting an outlet of the syringe with a surgical instrument balloon to establish a closed inflation system between the syringe and an interior of the balloon; a mechanical pressure indicator associated with the syringe and configured to indicate when the inflation system pressure has reached a first predetermined level; a relief port associated with the mechanical pressure indicator and configured to relieve a pressure of the inflation system when the system at least reaches the first predetermined level; and a cover that is assembled to the connector, the barrel of the syringe, and the mechanical pressure indicator; wherein fluid in the inflation system is expelled to within the cover from the relief port when a pressure in the inflation system is raised above the first predetermined level, wherein the mechanical pressure indicator includes a housing defining a cavity, and an indicator body is slidably disposed within the cavity, and wherein the cavity is divided into a first portion and a second portion by a seal on the indicator body, wherein the seal is biased toward a first end of the housing with a biasing mechanism, and wherein the mechanical pressure indicator transitions to an alert state when a pressure acting upon a head of an indicator body within the housing overcomes a force of the biasing mechanism; or wherein the indicator body includes an indicator head; wherein the inflation device has a first orientation when the pressure of the inflation system is below the first predetermined level in which the indicator head is entirely positioned within the cavity and the seal is distal with respect to the relief port; wherein the inflation device has a second orientation when the pressure of the inflation system reaches the first predetermined level in which the indicator head is at least partially positioned outside of the cavity and the seal is distal with respect to the relief port; wherein the inflation device has a third orientation when the pressure of the inflation system reaches a second predetermined level that is greater than the first predetermined level, in the third orientation the indicator head is at least partially positioned outside of the cavity and the seal is proximal with respect to the relief port.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 10, none of the prior art of record, alone or in combination, discloses an inflation device for selectively inflating a balloon of a surgical instrument, the device comprising inter alia: a syringe including a plunger slidably disposed within a barrel; a connector for fluidly connecting an outlet of the syringe with a surgical instrument balloon to establish a closed inflation system between the syringe and an interior of the balloon; a mechanical pressure indicator associated with the syringe and configured to transition from a non-alert state to an alert state when a pressure of the inflation system has reached a first predetermined level, the mechanical pressure indicator including a seal; and a relief port associated with the mechanical pressure indicator and configured to relieve a pressure of the inflation system when the system at least reaches the predetermined level; wherein the inflation device has a first orientation when the pressure of the inflation system is below the first predetermined level in which the mechanical pressure indicator is in the non-alert state and the seal is distal with respect to the relief port;  and wherein the inflation device has a second orientation when the pressure of the inflation system reaches the first predetermined level in which the mechanical pressure indicator is in the alert state and the seal is distal with respect to the relief port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771